Case 1:18-cv-00567-PKC Document 55-5 Filed 06/11/19 Page 1 of 4




                   Exhibit E




                               5
                 Case 1:18-cv-00567-PKC Document 55-5 Filed 06/11/19 Page 2 of 4
Message
From:          Blackwood, Eric [/O=EXCHANGELABS/OU=EXCHANGE ADMINISTRATIVE GROUP
               (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN=126113136FFED4E2A89F244F95C7D41FE-BLACKWOOD,j
Sent:          9/6/2017 2:40:59 PM
To:            Whitehead, Justin [Justin.Whitehead@dpsg.com]
CC:            Christopher, Lone [Lorie.Christopher@dpsg.com]
Subject:       RE: Recap


Justin,

Thank you for your transparency, I appreciate your recap. As a further follow up, here is a brief recap of our discussion:

•      We discussed your version of the events as you outlined below.
•      I let you know that the conduct with Nancy was unacceptable under any circumstances.
•      Further, I advised you that any advances towards either an employee or business contact is against our code of
conduct.
•      We also discussed the role that alcohol played in this incident, and I recommended to you that you not drink
moving forward if this is a possible consequence.
•      I recommended you not have any further contact with Nancy.
•      I told you that our discussion should be considered to be a verbal warning and that if any additional information
comes out about the incident we would have additional discussions.

Regards,
Eric

From: Whitehead, Justin
Sent: Wednesday, September 06, 2017 1:08 PM
To: Blackwood, Eric
Subject: Recap

Hey Eric,

I know you said you'd be recapping our conversation but since I'm not sure I did a great job of articulating
everything I wanted to give a written account of what happened on Tuesday so I can make sure I am fully
transparent. If you need to send this to HR as well, I understand.

On Tuesday after several drinks, I became unwelcomely physical with Nancy. This persisted throughout the
night, and I was made aware that it was not welcome on more than one occasion.

This occurred around several other Initiative team members, but I had very little awareness (and no regard) to
my surroundings or my behavior.

It was inexcusable and I am mortified by even the little bit I remember from that night. I was a different
person. It is uncharted territory for me but I am committed to ensuring this will never happen again and am
taking personal steps to preventing any possibility that it will.

Thanks again for the discussion, I am happy to chat further if needed and accept full responsibility for my
actions.

Justin


Get Outlook for Android




           CONFIDENTIAL
           CONFIDENTIAL
                                                                                                                  DPS000151
                 Case 1:18-cv-00567-PKC Document 55-5 Filed 06/11/19 Page 3 of 4
Message
From:          Christopher, Lorie [/O=EXCHANGELABS/OU=EXCHANGE ADMINISTRATIVE GROUP
               (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN=1C762294A26C48D9BB15885035E6B79B-CHRISTOPHER]
Sent:          9/6/2017 3:40:46 PM
To:            Blackwood, Eric [Eric.Blackwood@dpsg.com ]
Subject:       RE: Recap



Perfect.


From: Blackwood, Eric
Sent: Wednesday, September 06, 2017 2:41 PM
To: Whitehead, Justin
Cc: Christopher, Lorie
Subject: RE: Recap


Justin,

Thank you for your transparency, I appreciate your recap. As a further follow up, here is a brief recap of our discussion:

•      We discussed your version of the events as you outlined below.
•      I let you know that the conduct with Nancy was unacceptable under any circumstances.
•      Further, I advised you that any advances towards either an employee or business contact is against our code of
conduct.
•      We also discussed the role that alcohol played in this incident, and I recommended to you that you not drink
moving forward if this is a possible consequence.
•      I recommended you not have any further contact with Nancy.
•      I told you that our discussion should be considered to be a verbal warning and that if any additional information
comes out about the incident we would have additional discussions.

Regards,
Eric

From: Whitehead, Justin
Sent: Wednesday, September 06, 2017 1:08 PM
To: Blackwood, Eric
Subject: Recap


Hey Eric,

I know you said you'd be recapping our conversation but since I'm not sure I did a great job of articulating
everything I wanted to give a written account of what happened on Tuesday so I can make sure I am fully
transparent. If you need to send this to HR as well, I understand.

On Tuesday after several drinks, I became unwelcomely physical with Nancy. This persisted throughout the
night, and I was made aware that it was not welcome on more than one occasion.

This occurred around several other Initiative team members, but I had very little awareness (and no regard) to
my surroundings or my behavior.

It was inexcusable and I am mortified by even the little bit I remember from that night. I was a different
person. It is uncharted territory for me but I am committed to ensuring this will never happen again and am
taking personal steps to preventing any possibility that it will.




           CONFIDENTIAL
           CONFIDENTIAL
                                                                                                                  DPS000152
                Case 1:18-cv-00567-PKC Document 55-5 Filed 06/11/19 Page 4 of 4
Thanks again for the discussion, I am happy to chat further if needed and accept full responsibility for my
actions.

Justin

Get Outlook for Android




         CONFIDENTIAL
         CONFIDENTIAL
                                                                                                         DPS000153
